Citation Nr: 0731864	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-44 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	A 40 percent evaluation was initially assigned on the 
basis of complaints of pain of the lumbar spine at 30 degrees 
forward flexion shown on examination in February 2004.  

2.	VA examinations in April 2004 and December 2006 show 
forward flexion to 70 degrees and 60 degrees, respectively, 
without demonstrations of ankylosis of the thoracolumbar 
spine.  It was held that marked improvement was shown on the 
April 2004 examination as there was better motion and no 
spasm shown.

3.  The 40 percent rating was in effect for less than 5 
years.


CONCLUSION OF LAW

The criteria for a restoration of a 40 percent rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.344, 4.71a, Code 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for restoration of the 40 percent 
evaluation for lumbosacral strain, but he was not provided 
with notice of the type of evidence necessary to establish 
the effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

Service connection for lumbosacral strain was granted by the 
RO in 1999, with a 20 percent evaluation being assigned.  The 
rating was increased to 40 percent by rating decision of the 
RO in March 2004.  This was made effective as of April 2002.  
The evaluation was reduced to 20 percent by rating decision 
dated in September 2004.  The reduction was effective 
December 2004.  The veteran appealed this determination.  The 
Board has reviewed all of the evidence of record, including 
VA compensation examinations and outpatient treatment 
records, many of which address other joints and areas of the 
body that are not pertinent to this appeal.  No basis for a 
restoration of the 40 percent rating has been found and the 
reduction was proper.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations regarding disabilities of the spine may be 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in June 2002.  At that 
time, it was noted that the veteran had a long history of 
chronic lumbar strain.  A 20 percent rating was in effect.  
The pain was in the lower back, moved up to the middle back 
and was accompanied by pain in the right buttock, down the 
right side.  The back was stiff and the veteran reported 
moving around during the day to try to loosen it.  There was 
no swelling, but the pain was constant.  He stated that his 
back fatigued easily and he had a lack of endurance.  Weather 
changes caused increase in pain.  He had not had surgery on 
the back and did not wear a brace.  Prolonged standing or 
sitting bothered his back.  He stated that if he worked in his 
garden, he used ice and heat on his back.  Examination of the 
lumbar spine showed an exaggerated lower lumbar curve.  
Straight leg raise test was negative.  The spine was tender 
from T8 through L5.  Forward flexion was to 70 degrees, with 
muscle spasm in the lower spine bilaterally, starting at 50 
degrees.  This caused pain in the lower back.  He had 
difficulty straightening back up after flexing his back.  
Passive forward flexion was to 74 degrees and flexion after 
fatigue was to 72 degrees.  All was with muscle spasm and 
pain.  Right and left lateral flexion was to 30 degrees, with 
pain.  Right and left rotation was to 35 degrees.  The veteran 
had muscle spasm with this motion.  X-ray studies showed mild 
radiographic changes of degenerative disc disease at L5-S1.  
The diagnosis was degenerative joint disease of the lumbar 
spine.  

An examination was conducted by VA in February 2004.  At that 
time, the veteran complained of pain in the mid and low back 
that moved down his right buttocks down his leg.  He had 
chronic daily pain that increased with weather changes.  He 
stated that the pain was 8 to 10 on a scale of 0 to 10.  He 
took mediation for his back pain.  The pain caused him 
difficulty sleeping.  Examination showed tenderness from T8 
through L5.  He experience pain with range of motion.  Forward 
flexion was to 50 degrees, active, 52 degrees, passive and 48 
degrees after fatiguing.  He had complaints of pain at 30 
degrees.  He also had muscle spasm, which began at 40 degrees.  
With flexion, the veteran had difficulty straightening his 
back up.  Extension backward was to 30 degrees.  Right flexion 
caused pain in the right hip and lower back.  It caused 
burning into the leg.  Active right flexion was to 20 degrees, 
passive was to 24 degrees, and range after fatiguing was to 24 
degrees.  Left flexion was to 30 degrees, with muscle spasm.  
This was active, passive, and after fatiguing.  Sensation to 
light touch and pin prick was normal.  There were no weakened 
movements and no incoordination.  The diagnosis was chronic 
back strain.  

Following this examination the 40 percent rating was assigned.

An examination was conducted by VA in April 2004.  At that 
time, the range of motion of the veteran's lumbar spine was 
forward flexion to 70 degrees; backward extension to 20 
degrees; lateral flexion to 40 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  These ranges were all 
active, with passive ranges being noted to be slightly 
greater.  Range of motion after fatiguing was also slightly 
better than active range.  The examiner noted that there was 
pain that started in the back at the time that initial 
function testing began and continued through the testing 
procedure.  Straight leg raising was positive at 30 degrees on 
the right, but negative on the left.  Strength and reflexes 
were normal in both lower extremities.  The diagnosis from X-
ray studies was minimal degenerative joint disease of the 
lumbar spine, with no significant change since a previous 
study in June 2002.  The examiner specifically addressed 
function impairment of the lumbosacral spine noting that this 
was improved with exercising to fatigue.  Therefore, there was 
no limitation of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive use.  It was also noted that 
there was no back weakness or spasm shown on the examination.

Following this examination, it was proposed that the rating be 
reduced on the basis of material improvement.  That reduction 
was carried out by rating action of September 2004, to be 
effective in December 2004.  Thus the reduction appears to 
have been properly implemented.

An examination was conducted by VA in December 2006.  At that 
time, it was noted that the veteran was not being evaluated 
for intervertebral disc syndrome.  He complained of numbness 
and weakness of his foot or leg.  He also stated that he had 
pain, with spasms in his back, which radiated down both legs.  
He described flare-ups every two to three weeks that lasted 
one to two days.  These were alleviated by resting in a 
reclining position and a heating pad that helped only when he 
had it on his back.  Examination showed no spasm or atrophy, 
but there was guarding and pain with motion.  Strength and 
muscle tone in the lower extremities was normal.  Vibration 
sensation was normal, but there was decreased sensation to pin 
prick over the dorsum of the each foot.  Knee and ankle jerks 
were 2+ and equal.  Detailed range of motion studies of the 
thoracolumbar spine were provided.  Active forward flexion was 
to 60 degrees; active extension was to 25 degrees; lateral 
flexion was to 25 degrees, bilaterally; and lateral rotation 
was to 25 degrees, bilaterally.  Passive ranges were the same 
in all directions except for forward flexion, which was to 65 
degrees.  Pain was noted at the extremes of all range of 
motions.  There was no additional loss of motion with 
repetitive use of the joint.  X-ray studies showed very 
minimal reverse spondylolisthesis of L3 over L4, with the L3/4 
disc space being slightly narrowed due to hypertrophic 
spurring.  These changes were suggestive of degenerative disc 
disease.  The diagnosis was mild degenerative joint and disc 
disease of the thoraco-lumbar spine, without radiculopathy.  
This was associated with chronic lumbar strain.  

The veteran is appealing the reduction of the evaluation of 
his low back disorder from 40 percent to 20 percent.  In such 
cases, a reduction must be supported by actual improvement in 
the disability.  After evaluation of the evidence of record, 
the Board finds, as the RO did, that such improvement has been 
demonstrated and there is no support for a rating in excess of 
the currently assigned 20 percent rating.  In this regard, it 
is initially noted that the veteran has not described or 
contended that he has disability from intervertebral disc 
syndrome, which is evaluated under different criteria from 
that outlined above.  As such, the veteran's disability may 
not be evaluated on this basis.  38 C.F.R. § 4.71a, Code 5243.  
The disorder was rated as 40 percent disabling on the basis of 
a restriction of range of motion noted on examination in 
February 2004 that demonstrated complaints of pain at 30 
degrees forward flexion and observed spasm.  This was 
considered sufficient to warrant a 40 percent rating under the 
limitation of motion provisions that allow for this rating 
with restriction to the extent.  Subsequent evaluations have 
not; however, shown limitation to this extent, nor have spasms 
been observed.  Forward flexion did not approach this 
limitation in either the compensation examinations performed 
subsequent to February 2004.  In this regard, forward flexion 
in April 2004 was shown to be to 70 degrees, with slight 
improvement noted after repeated use of the joint.  Forward 
flexion was to 60 degrees in December 2006, with no additional 
limitation after repeated use.  Additionally there is no 
indication of ankylosis of the joints of the thoracolumbar 
spinal segments, which would also provide a basis for the 40 
percent evaluation.  Under these circumstances, as clear 
improvement is demonstrated in the veteran's low back 
disorder, a restoration of the 40 percent rating is not 
warranted and the appeal must be denied.  


ORDER

Restoration of a 40 percent rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied, and 
the reduction was proper.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


